United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-3124
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                          Tamarra Shanay Washington

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Dubuque
                                 ____________

                         Submitted: September 24, 2018
                           Filed: November 19, 2018
                                 [Unpublished]
                                 ____________

Before SMITH, Chief Judge, MELLOY and STRAS, Circuit Judges.
                             ____________

PER CURIAM.

      In September 2016, Defendant Tamarra Shanay Washington pled guilty to
being an unlawful drug user in possession of a firearm, a violation of
18 U.S.C. §§ 922(g)(3) and 924(a)(2). She received a below-Guidelines sentence of
twelve months and one day and was released on supervision in July 2017. Over the
course of the next two months, she engaged in activity that her probation officer
considered to be at least fourteen violations of the conditions of her supervised
release. As a result, the probation officer petitioned to revoke supervised release.

       The district court1 conducted a revocation hearing at which Washington
admitted committing ten of the alleged violations. She contested four others, namely
that she: (1) twice failed to follow her probation officer’s instructions; (2) committed
the Iowa offense of interference with official acts; and (3) possessed a controlled
substance. The probation officer testified regarding the four contested violations, and
the court believed her testimony. The court also listened to Washington and
concluded that she had “no credibility.” The court then found that Washington had
committed three of the four alleged violations—twice failing to follow probation-
officer instructions and interfering with official acts—and chose not to rule on the
fourth as doing so was unnecessary.

      The court then proceeded to sentence Washington. It first considered the
sentencing factors found in 18 U.S.C. § 3553(a). Next, it pointed out how
Washington committed her violations immediately upon release from prison despite
having received “a significant sentencing break.” The court explained that
Washington’s behavior constituted a “pattern” of inappropriate conduct and
obstinance that deserved a prison sentence. The court thus revoked Washington’s
supervised release and sentenced her to eleven months’ imprisonment and two years
of supervised release.

      On review, we conclude that the court committed no clear error in finding
Washington violated the terms of her supervised release. The court heard the
testimony of the probation officer and concluded that the defendant lacked credibility.
Such a conclusion is “virtually unreviewable on appeal.” United States v. McGee, 890


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                          -2-
F.3d 730, 734 (8th Cir. 2018) (quoting United States v. Bridges, 569 F.3d 374,
377–78 (8th Cir. 2009)).

      We also conclude that the sentence imposed by the court was substantively
reasonable. The court appropriately considered the requisite sentencing factors. See
18 U.S.C. § 3583(e); United States v. White, 863 F.3d 1016, 1021 (8th Cir. 2017)
(“We do not require a district court ‘to provide a mechanical recitation of the
§ 3553(a) factors when determining a sentence. Rather, it simply must be clear from
the record that the district court actually considered the § 3553(a) factors in
determining the sentence.’” (quoting United States v. Walking Eagle, 553 F.3d 654,
659 (8th Cir. 2009))). Moreover, the sentence was within the guideline range for a
Grade C violation of supervised release. See U.S. Sentencing Guidelines Manual
§ 7B1.4; see also United States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009)
(explaining that a revocation sentence is reviewed “under the same ‘reasonableness’
standard that applies to initial sentencing proceedings” and that “[a] sentence within
the Guidelines range is accorded a presumption of substantive reasonableness on
appeal” (citations omitted)).

      Consequently, we affirm the district court’s judgment.
                     ______________________________




                                         -3-